United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                       July 20, 2011

                            WILLIAM J. BAUER, Circuit Judge

                            JOEL M. FLAUM, Circuit Judge

                            DIANE S. SYKES, Circuit Judge




UNITED STATES OF AMERICA,                          Appeal from the United States District
                 Plaintiff-Appellee,               Court for the Northern District of Illinois,
                                                   Eastern Division.
No. 09-3967          v.
                                                   No. 08 cr 00186
STEPHEN WALTOWER,
               Defendant-Appellant.                David H. Coar,
                                                            Judge.



                                         ORDER


        The opinion issued in the above-entitled case on July 5, 2011, is hereby
        amended as follows:


                  On page 9, line 27, “30-month” should be changed to “360-month”.